DNB Financial Corporation For further information, please contact: Gerald F. Sopp CFO/Executive Vice-President 484-359-3138 FOR IMMEDIATE RELEASE gsopp@dnbfirst.com (DNBF – OTC Bulletin Board) DNB Financial Corporation Announces Earnings for the First Quarter (May 8, 2008 – Downingtown, PA) DNB Financial Corporation (“DNB”), parent of DNB First, National Association, reported net income of $409,000 for the three months ended March 31, 2008, or $0.16 per diluted share, compared to $535,000 or $0.20 per diluted share, for the same period in 2007. “We continue to make progress in two key areas”, noted William S. Latoff, Chairman and CEO.“Non-interest income was up 9.1% for the first quarter of 2008, excluding gains on the sale of securities, as compared to the same period in 2007. As we continue to diversify our revenue sources we managed ournon–interest expense, which saw only a moderate 1.52% increase in year over year comparison. The first quarter of 2008 proved to be as challenging as the second half of 2007 for the entire financial services industry.” Non-interest income for the three months ended March 31, 2008 was up $232,000 or 23.95% compared to the same period in 2007. Non-interest expense for the first quarter of 2008 was up $63,000 or 1.52% when compared to the first quarter of 2007. The increase was primarily due to increases in occupancy costs as a result of the full year impact of branch expansion and renovation efforts completed in 2007.
